—Appeal by defendant from a judgment of the Su*1009preme Court, Kings County, rendered October 26, 1976, convicting her of criminal possession of stolen property in the second degree, upon her plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Shapiro, J. P., Cohalan, Hargett and Hartuscello, JJ., concur.